                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

YAMEGO SMITH,                                )
                                             )
               Plaintiff                     )
                                             )         No. 3:18-cv-0462
v.                                           )         Judge Trauger/Brown
                                             )         Jury Demand
SOUTHERN HEALTH PARTNERS,                    )
et al.,                                      )
                                             )
               Defendants                    )

TO:    THE HONORABLE ALETA A. TRAUGER,
       UNITED STATES DISTRICT JUDGE

                            REPORT AND RECOMMENDATION

               Presently pending in this matter are a motion for summary

judgment (Docket Entry 30) of the defendant Dr. Kenneth Mathews

(Mathews) and Southern Health Partners, Inc. (SHP), on the grounds

that    the    plaintiff    cannot    establish       that   Mathews   or   SHP   were

deliberately indifferent to his serious medical needs; and a motion

to dismiss of the defendant Officer Ariel Carrillo (Carrillo), on the

grounds that the plaintiff’s claim of excessive force against Carrillo

is    barred    by   Tennessee’s     one    year   statute    of   limitations.   The

plaintiff failed to file a response to either motion.

               The Magistrate Judge RECOMMENDS that both motions be GRANTED

and the plaintiff’s claims be DISMISSED with prejudice. The Magistrate

Judge further RECOMMENDS that any appeal from such a dismissal not be

certified in good faith pursuant to 28 U.S.C. 1915(a)(3).

                                     BACKGROUND

               The   District   Court      reviewed    the   plaintiff’s    complaint

(Docket Entry 12). The first part of the complaint alleges that on

April 29, 2015, Officer Carrillo of the Lebanon Police Department
tackled the plaintiff and violently twisted his arm behind his back

and handcuffed him. As a result, the plaintiff heard a loud snapping

sound and the officer stated to the plaintiff, “You can’t outrun me,

n–----.” The plaintiff was transported by ambulance to a hospital

where   he   was   diagnosed   with   cuts,   abrasions,   and   a   dislocated

shoulder. He was sedated and woke up with his arm and shoulder in a

brace. The plaintiff was given pain medication, told to follow up on

treatment, and released. He alleges that he was on the street for

approximately two months, healing with the brace and taking his

medications.

             On June 26, 2017, the plaintiff was a passenger in a vehicle

that was stopped by the police. The plaintiff was arrested for a

violation of probation and for failure to pay child support. He was

taken to the Wilson County Jail. The plaintiff alleges that he

notified the jail of his dislocated shoulder. When he complained to

the female Commissioner at the jail intake, the plaintiff was told to

fill out a sick-call request. He alleges that his request not to be

placed on a top bunk was ignored. The plaintiff alleges that the

Wilson County Jail doctor (Mathews) told him that his injury was

costly and that there was nothing he could do besides prescribe pain

medications. The plaintiff was given the same response by the nursing

staff and Dr. Mathews for the next eleven months. The plaintiff

alleges that he filed numerous grievances but was given no relief. He

alleges that he continued to experience pain and that his shoulder

healed in the wrong location and position, and that he could not raise

his arm enough to wash under it or to apply deodorant.



                                       2
            The plaintiff also made complaints against his state court

public defenders.

            The plaintiff alleges that on January 21, 2018, he was in

a fight with another inmate. He alleges that Officer Neely slammed him

to the ground and handcuffed him, and that an unknown officer grabbed

his leg and slammed his foot into the ground, causing a toe to break.

The plaintiff also alleges that when he was placed in segregation

following the fight, some of his documents, including legal material,

were improperly held.

            On review, the District Judge dismissed the claims against

the jail and the court appointed attorneys (Docket Entry 12). The

District Judge did find that the plaintiff had stated a potential 1983

claim against Officer Carrillo under both the Fourth and Fourteenth

Amendments. The District Judge also found that the plaintiff had

sufficiently alleged a complaint against Dr. Mathews, and because he

alleged that Dr. Mathews’ action was a result of a policy or custom

of   Southern   Health   Partners     (SHP),   he   also   stated      a    claim   for

deliberate indifference against SHP. The District Judge dismissed all

other   claims,     leaving   for    further   proceedings       the       plaintiff’s

excessive   force    claims   against     Officer   Corrillo     and       his   Eighth

Amendment   claims     against      Dr.   Mathews   and    SHP   for        deliberate

indifference to his serious medical needs.

            After some delay in securing service of process on the three

remaining defendants, a scheduling order was entered in this matter

on September 17, 2018 (Docket Entry 28). The plaintiff was advised

that he could take discovery and how to do it. The plaintiff was

specifically advised of the time frame for responding to dispositive

                                          3
motions and advised in bold print that if dispositive motions were

filed before the deadline, the deadlines for filing responses and

replies would be advanced accordingly.

             On September 21, 2018, Dr. Mathews and SHP filed their

motion for summary judgment, supported by a memorandum of law, a

declaration by Dr. Mathews, and a statement of uncontested facts

(Docket Entry 30). On October 1, 2018, the plaintiff filed a letter

advising     the   court   that   he   had       been    released   from     custody   and

requested some additional time to respond to the motion for summary

judgment and to secure the services of an attorney (Docket Entry 31).

Based   on   his   letter,   which     the       Court    treated   as   a   motion    for

additional time, the plaintiff was given until December 17, 2018, to

respond to the pending motion for summary judgment, and was cautioned

that failure to respond to the motion before the deadline could result

in the dismissal of his case (Docket Entry 34). The plaintiff was

further advised that if he secured the services of an attorney, the

attorney could request additional time. He was also advised that

discovery had not closed and he could continue to seek discovery.

             Service was finally obtained on Officer Carrillo on October

26, 2018 (Docket Entry 38), and he promptly filed a motion to dismiss

(Docket Entry 42), supported by a memorandum of law. Subsequently, the

plaintiff filed a copy of an indictment returned against him for

resisting arrest and obstructing Officer Carrillo from affecting his

arrest by use of force against the officer (Docket Entry 44, Page ID

200). Contained with this filing by the plaintiff is an incident

report concerning the matter (Docket Entry 44, Page ID 205-208). It

appears from this pleading that the criminal case was subsequently

                                             4
dismissed as part of a plea of guilty to an unrelated charge (Docket

Entry 44, Page ID 209).

             In a statement accompanying this indictment and incident

report (Docket Entry 45), the plaintiff questions the factual basis

of the indictment and incident report. He contends that he has four

or five witnesses that would testify that Officer Carrillo detained

him in with excessive force and that the officer used a racial slur

toward him. The plaintiff’s statement was not made under oath.

             Because the motion to dismiss by Officer Carrillo raises a

statute of limitations problem, the Court requested further briefing

to see if the plaintiff could benefit from the “mailbox rule” (Docket

Entry 47). Officer Carrillo filed a supplemental brief containing

evidence that the plaintiff had not filed his complaint within the one

year statute of limitations (Docket Entry 49). The plaintiff, as of

the   date   of   this   Report   and   Recommendation,   has   not   filed   any

response.

             In order to give the plaintiff the benefit of the doubt, a

telephone conference was held in this matter on February 11, 2019, to

discuss the two pending dispositive motions, both of which the

plaintiff had failed to respond. Neither party had anything further

to add to the pleadings at that point.

                              STANDARD OF REVIEW

             I. MOTION FOR SUMMARY JUDGMENT. To prevail on a motion for

summary judgment, the movant must demonstrate that “there is no

genuine dispute as to any material fact and the movant is entitled to

summary judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual

dispute is material if it “might affect the outcome of the suit.”

                                         5
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The

nonmoving party cannot simply “rest on its pleadings but must present

some ‘specific facts showing that there is a genuine issue for

trial.’” Moore v. Holbrook, 2 F.3d 697, 699 (6th Cir. 1993) (quoting

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). To defeat a

motion for summary judgment, “the non-moving party must present

evidence upon which a reasonable jury could find in her favor.” Tingle

v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012) (citing

Anderson, 477 U.S. at 251). “[A] mere ‘scintilla’ of evidence in

support of the non-moving party's position is insufficient.” Tingle,

692 F.3d at 529 (citing Anderson, 477 U.S. at 251). Finally, “[o]n

summary judgment the inferences to be drawn from the underlying

facts...must be viewed in the light most favorable to the party

opposing the motion.” Matsushita Elec. Indus. Co., Ltd., v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting United States v.

Diebold, Inc., 369 U.S. 654, 655 (1962)).

          II. MOTION TO DISMISS. The motion to dismiss raises a pure

legal question as to whether the complaint was filed within the

Tennessee one year statute of limitations, which is applied to the

1983 claim by the plaintiff against Officer Carrillo.

                          LEGAL DISCUSSION

          I. Turning first to the motion for summary judgment filed

by Dr. Mathews and Southern Health Partners (Docket Entry 30), the

Magistrate Judge will adopt the Statement of Material Facts filed in

support of the motion (Docket Entry 30-2) insomuch as the plaintiff

has not filed a response to those statements. The Court has also



                                  6
considered the declaration of Dr. Mathews (Docket Entry 30-1), which

contains a detailed review of his treatment of the plaintiff.

          In order to prevail, the plaintiff must show that Dr.

Mathews and his employer were deliberately indifferent to his right

shoulder dislocation at the time he arrived at the jail on June 26,

2017. The defendants’ memorandum of law (Docket Entry 30-3) sets out

a factual basis for their motion. After review, the Magistrate Judge

finds it is supported by the record and the statement of facts, and

has not been opposed by the plaintiff. It was Dr. Mathews’ opinion

that the plaintiff’s shoulder was medically stable and did not require

surgery or additional medical treatment at the time he arrived at the

jail. He provided the plaintiff medication. However, Dr. Mathews noted

that the medical record shows that the plaintiff periodically refused

medication and requested medical clearance so he could obtain a work

detail.

          While at the jail, it appears that the plaintiff was seen

by medical staff as a result of fights with other inmates on December

2, 2017, and January 21, 2018. The plaintiff did not complain of any

additional shoulder problems as a result of the January 21, 2018

fight, but did complain of pain in his right foot. Dr. Mathews ordered

an x-ray of the right foot which showed a fracture of the big toe

(Docket Entry 30-3, Paragraph 25). The doctor next evaluated the

plaintiff on January 23, 2018. He noted that the plaintiff’s range of

motion was slightly improved from his prior examinations. The toe did

not require additional treatment, and the plaintiff was continued on

his pain medication. It should be noted that during the telephone

conference on February 11, 2019 (Docket Entry 51), the plaintiff

                                  7
advised that his toe was healed up OK and was not an issue. Dr.

Mathews concluded that the delay experienced by the plaintiff in

seeking surgical evaluation or surgery for his shoulder had not caused

any additional injury or deterioration to the shoulder (Docket Entry

30-3, Paragraph 34). Dr. Mathews stated that SHP does not have any

policy to refuse necessary medical treatment based on the cost of the

treatment. Dr. Mathews said he is authorized to order any medical

treatment deemed necessary to treat a serious medical condition.

           The Sixth Circuit has discussed the law on deliberate

indifference to a serious medical need in the case of Rhinehart v.

Scutt, 894 F.3d 721 (6th Cir. 2018) in considerable detail. The

pertinent part of that opinion is quoted in the defendants’ brief

(Docket Entry 30-3, Page ID 162). A mere failure to provide adequate

medical care to a prisoner does not violate the Eighth Amendment

unless   the   physician   demonstrates   deliberate   indifference   to   a

prisoner’s serious illness or injury. Mere inadvertence or error in

good faith does not constitute such a violation. In accordance with

Farmer v. Brennan, 511 U.S. 825, 834 (1994), the plaintiff must show

both that the alleged wrongdoing was objectively harmful enough to

establish a constitutional violation and that the official acted with

a culpable enough state of mind, rising above gross negligence. In

this case, the record shows that the plaintiff suffered an injury to

his shoulder on April 29, 2017, and had received treatment for the

shoulder, including x-rays, at that time. The plaintiff did not come

under Dr. Mathews’ care until he was booked into jail on June 26,

2017, some three months later. The plaintiff was initially seen and

evaluated by a jail nurse, on June 29, 2017, regarding complaints

                                    8
about his shoulder and feet. An x-ray was taken of the plaintiff’s

shoulder on July 5, 2017, which was interpreted by the radiologist as

a normal x-ray of the shoulder, showing no dislocation or fracture,

and Dr. Mathews reviewed the x-ray report the same day. The plaintiff

continued to complain and on July 26, 2017, Dr. Mathews evaluated the

plaintiff again. By this time, he had received and reviewed the

plaintiff’s prior medical records from Tennova Healthcare-Lebanon. Dr.

Mathews believed that the dislocation, which was treated on April 30,

2017, had been properly reduced and was healing appropriately. It was

Dr. Mathews’ opinion that the plaintiff’s shoulder was medically

stable and did not require surgery or additional medical treatment at

that time. It was Dr. Mathews’ opinion that the plaintiff did not

require an MRI or surgery for his shoulder but could be a candidate

for such treatment on an elected basis. He further was of the opinion

that any delay in seeking surgical evaluation and intervention had not

caused any additional injury or deterioration to the plaintiff’s

shoulder.

             After a review of the medial records, Dr. Mathews’ sworn

statement,    and   the   file,   the   undersigned   Magistrate   Judge   must

conclude that the plaintiff’s treatment was not so grossly incompetent

or inadequate       to shock the conscience or to be intolerable to

fundamental fairness. While the plaintiff undoubtedly would have

preferred to have surgery while at the jail, he has simply not come

forward with any medical evidence of the necessity, nor has he shown

that Dr. Mathews’ treatment was so grossly inadequate as to shock the

conscience, Dominguez v. Correctional Med. Servs., 555 F.3d 543, 551

(6th Cir. 2009).

                                        9
            The defendants’ brief on this matter (Docket Entry 30-3) is

well written and exhaustive. The plaintiff has simply failed to come

forward    with   any   medical    evidence   to    contradict   Dr.   Mathews’

statements or to provide any proof other than his subjective opinion

that the failure to further treat his shoulder while in custody was

improper. The record, in fact, shows that the plaintiff sought medical

clearance to allow him to work and earn good-time, and that he engaged

in at least two fights while in the jail. No reasonable jury to find

in his favor on the issue of his medical treatment.

            II. Turning next to the motion to dismiss filed by Officer

Carrillo (Docket Entry 42), the Magistrate Judge finds this motion

fairly straight-forward. For the purpose of this Rule 12(b)(6) motion,

the plaintiff’s allegations are taken as true, and to survive the

motion the plaintiff is required to show he filed his complaint within

the statute of limitations or that he is entitled to a tolling of the

statute. The plaintiff contends that the officer used excessive force

against him on April 29, 2017 (Docket Entry 1, Paragraph 10). Since

the injury occurred on April 29, 2017, the plaintiff was required to

file his action under 42 U.S.C. 1983 within           the Tennessee one year

time limit, which would have expired on April 30, 2018, since April

29, 2018, was a Sunday. (See Roberson v. Tennessee, 399 F.3d 792, 794

(6th Cir. 2005)). The plaintiff’s complaint was actually filed with the

Court on May 16, 2018. However, in an initial review of the motion,

the undersigned Magistrate Judge noted that the plaintiff was entitled

to the benefit of the “mailbox rule” under Brand v. Motley, 526 F.3d

921 (6th Cir. 2008), which deemed the complaint filed on the date a

prisoner    delivered    it   to   the   prison    authorities   for   mailing.

                                         10
Supplemental briefing was allowed on the matter. The defendant filed

a supplemental brief (Docket Entry 49). The plaintiff did not file any

additional pleadings to show that he could meet the statute of

limitations.

           In the supplemental brief (Docket Entry 49), the defendant

noted that under Local Rule 7.01, the plaintiff had failed to respond

to the motion and it should be assumed that he had no opposition. In

support of the motion to dismiss, Officer Carrillo provided the

declaration of Captain Doug Whitefield of the Wilson County Jail and

is   familiar   with   its   practices    and   procedures,   including   those

regarding inmates filing complaints and/or other papers with the

federal and state courts. He stated in his declaration that the Wilson

County Jail has a system where inmates can file matters with federal

and state courts and when they do, the matter is logged into a jail

computer which shows when the document was placed in their mailing

system, thus providing the jail with an accurate record of the date

when an   inmate gave a mailing to the jail. Captain Whitefield stated

that he had reviewed the system to determine the dates that the

plaintiff had placed any papers or filings in the mailbox. Based on

his review, Captain Whitefield stated that the earliest the plaintiff

could have placed his complaint in the mailbox was May 1, 2018. He

provided a printout of these records (Docket Entry 49-1, Page ID 235-

238) showing that the plaintiff made extensive use of the jail’s

mailing system and that the plaintiff placed mailing to the United

States District Court on May 1, 2018. There is no record of any

mailing addressed to the federal court delivered to the jail’s mail

system prior to that date.

                                         11
            A review of the complaint itself (Docket Entry 1) shows that

the plaintiff placed a date of April 25, 2018, on the top of several

of the pages of his complaint (see Page ID 2, 7, 10-14). The complaint

was accompanied by a cover letter (Docket Entry 1-1, Page ID 17) which

is dated May 13, 2018. The envelope containing his cover letter

(Docket Entry 1-1, Page ID 18) bears a postmark that, while not

completely legible, is clearly a May 2018 postmark date. The most

likely reading of the post mark that is consistent with the May 13

date and the receipt in the clerks office of May 16 is that of May 14.

The cover letter itself states under a date of May 13, 2019 that “I

Yamego Smith have finished these forms.”

            Given an examination of the pleadings themselves, along with

the mail room record, and the plaintiff’s own cover letter, dated May

13, 2018, the Magistrate Judge is satisfied while the plaintiff likely

completed the complaint form itself on or about April 25 he did not

actually submit it for mailing before May 13, 2018. He has not shown

any grounds to apply tolling. The plaintiff did not meet the one year

statute   of   limitations   for   filing   his   lawsuit    against     Officer

Carrillo.

                              RECOMMENDATION

            For   the   reasons    stated   above,   the    Magistrate     Judge

RECOMMENDS that both the Motion for Summary Judgment filed by Officer

Mathews and Southern Health Partners (Docket Entry 30), and the Motion

to Dismiss filed by Officer Carrillo (Docket Entry 42) be GRANTED, and

that the Plaintiff’s case be DISMISSED with prejudice. The Magistrate




                                      12
Judge further RECOMMENDS that any appeal not be certified as taken in

good faith.

          Under Rule 72(b) of the Federal Rules of Civil Procedure,

any party has 14 days from receipt of this Report and Recommendation

in which to file any written objections to this Recommendation with

the District Court. Any party opposing said objections shall have 14

days from receipt of any objections filed in this Report in which to

file any responses to said objections. Failure to file specific

objections within 14 days of receipt of this Report and Recommendation

can constitute a waiver of further appeal of this Recommendation.

Thomas v. Arn, 474 U.S. 140 106 S. Ct. 466, 88 L.Ed.2d 435 (1985),

Reh’g denied, 474 U.S. 1111 (1986).

          ENTERED this 6th day of May, 2019.

                                   /s/   Joe B. Brown
                                   JOE B. BROWN
                                   United States Magistrate Judge




                                  13
